 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 29 
290 
Laborers District Council of Minnesota and North 
Dakota 
and
 Lake Area Fence, Inc.  
Case 18ŒCCŒ
001485 
August 2, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On November 1, 2010, Administrative Law Judge 
Mark D. Rubin issued the a
ttached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
Acting General Counsel and the Charging Party each 
filed answering briefs.  The Respondent filed a reply 
brief.  The Charging Party filed exceptions and a sup-
porting brief, and the Respondent filed an answering 
brief.  The Charging Party filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and  conclusions,
2 and to adopt the recommended Order as modified and set 

forth in full below.
3 ORDER 
The National Labor Relations Board orders that the 
Respondent, Laborers District Council of Minnesota and 
North Dakota, its officers, agents, and representatives, 
shall 
1.  Cease and desist from 
(a) Threatening, coercing, or restraining Lake Area 
Fence, Inc., or any person e
ngaged in commerce or in an 
industry affecting commerce, w
ith an object of forcing or 
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 Contrary to our dissenting colleag
ue, we agree with
 the judge that 
Sheet Metal Workers Local 80 (Limbach Co.)
, 305 NLRB 312, 315 
(1991), enfd. in part 989 F.2d 515 (D.C. Cir. 1993), is not meaningfully 
distinguishable from this case.  We agree with our colleague that 

Limbach did not analyze why the unions™ conduct in that case was 
treated as coercive, and we share 
some of our colleague™s concerns 
about that decision.  However, under 
the circumstances, we decline to 
address those issues in the present 
case and adopt the judge™s conclu-
sion that the Respondent™s refusal to enter into an 8(f) collective-
bargaining agreement with Charging Party Lake Area Fence violated 

Sec. 8(b)(4)(ii)(B) of the Act. 
3 We shall modify the judge™s recommended Order to conform to the 
Board™s standard remedial language. 
 We shall issue a new notice con-
forming to the Order as modified. 
requiring Lake Area Fence, Inc., or any person, to cease 
doing business with Century Fence Company. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its union business offices, including those of the seven 
constituent local unions, copies of the attached notice 

marked ﬁAppendix.ﬂ
4  Copies of the notice, on forms 
provided by the Regional Director for Region 18, after 
being signed by the Respondent™s authorized representa-

tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 
all places where notices to
 members are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 

email, posting on an intranet or an internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material. 
(b) Within 14 days after service by the Region, deliver 
to the Regional Director for Region 18 signed copies of 
the notice in sufficient number for posting by Lake Area 

Fence, Inc., if willing, in a
ll places where notices to em-
ployees are customarily posted. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region, at-
testing to the steps that the Respondent has taken to 

comply. 
 MEMBER BECKER
, dissenting. 
I dissent.  Section 8(b)(4)(ii)(B) of the Act prohibits 
unions from threatening, coercing, or restraining any 

person engaged in commerce or
 in an industry affecting 
commerce, with an 
object of forcing any person to cease 
doing business with another.  In my view, the Respond-

ent™s refusal to enter into an 8(f) collective-bargaining 
relationship with Charging Party Lake Area Fence under 
the circumstances presented here did not constitute a 

threat, nor did it constitute restraint or coercion within 
the meaning of the Act.  Accordingly, it is not unlawful 
under Section 8(b)(4)(ii)(B). 
The Supreme Court has made 
clear that it is not coer-
cion for a union to request a 
secondary employer not to 
do business with an employer with whom the union has a 

dispute.  
NLRB v. Servette, Inc.,
 377 U.S. 46, 54 fn. 12 
                                                           
4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board. 
 LABORERS DISTRICT COUNCIL OF MINNESOTA &
 NORTH DAKOTA (LAKE AREA FENCE)
  291
(1964); 
Teamsters Local 20 v. Morton
, 377 U.S. 252, 259 
(1964).  It is not coercion even if the secondary employer 
honors the request.  It follows that it is not coercion for a 
union to ask one secondary 
employer to cease doing 
business with another and for the secondary to comply.  
If it is not coercive for a union to persuade secondary 
employers to cease doing business with other employers, 

it cannot be coercive for a union itself to simply refuse to 
do business with a secondary employer. 
Sheet Metal Workers Local 80 (Limbach Co.)
, 305 
NLRB 312, 315 (1991), enfd. in part 989 F.2d 515 (D.C. 
Cir. 1993), relied on by the judge and my colleagues, 
does not adequately address this point.  In fact, it does 
not address it at all.  The 
Limbach majority states: 
 The General Counsel alleges that, by disclaiming inter-
est in representing the Employer™s employees and re-
pudiating the 8(f) bargaining relationship between Lo-

cal 80 and the Employer when the parties™ contract ex-
pired in 1988, the Respondents coerced and restrained 
the Employer by depriving it of its source of sheet met-

al workers, thereby, in effect, driving it out of business 
as a sheet metal contractor in the Detroit area.  
 Id at 314.  But the 
Limbach
 majority never explains why 
this allegation is correct given that the same consequences 
would not render the union™s conduct coercive if they re-

sulted from the actions of an employer acting upon the re-
quest of the union.
1  Given the paucity of analysis in 
Limbach
, I would not apply it beyond its specific facts.  In 
Limbach
, the Board found that the union disclaimed interest 
in representing the secondary employer™s employees and 
repudiated an established 8(f) bargaining relationship, 
thereby depriving the secondary employer of its source of 
sheet metal workers and effectively driving it out of busi-

ness.  No such facts exist here.  The Respondent simply 
declined to enter into a contract with Lake Area Fence.  For 
these reasons, I would not extend the holding in 
Limbach
 to 
this case. 
Because I do not believe that the General Counsel has 
established the requisite element of coercion, I find, con-

trary to my colleagues, that the Respondent™s refusal to 
enter into an 8(f) collective-bargaining relationship with 
Lake Area Fence did not viol
ate Section 8(b)(4)(ii)(B). APPENDIX NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
                                                            
1 The court of appeals did not add a
ny analysis of this issue when af-
firming.  989 F.2d at 521. 
The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
threaten, coerce, or restrain Lake Area 
Fence, Inc., or any person e
ngaged in commerce or in an 
industry affecting commerce, w
ith an object of forcing or 
requiring Lake Area Fence, Inc., or any person, to cease 
doing business with Century Fence Company. 
 LABORERS 
DISTRICT 
COUNCIL OF 
MINNESOTA 
AND NORTH 
DAKOTA
  David M. Biggar, Esq., 
for the Acting General Counsel. 
Brendan Cummins, Esq., of Minneapolis, Minnesota, for the 
Respondent/Union. Michael McCain, Esq., 
of Minneapolis, Minnesota, for the 
Charging Party. 
DECISION 
STATEMENT OF THE 
CASE MARK D. RUBIN, Administrative Law Judge.  This case was 
tried in Minneapolis, Minnesota, on July 27, 2010, based on a 
charge filed by Lake Area Fence,
 Inc. (Charging Party or Lake 
Area) against Laborers District Council of Minnesota and 
North Dakota (Respondent or Union) on May 12, 2010. 
The Regional Director™s compla
int, dated June 10, 2010, al-
leges that the Union violated Section 8(b)(4)(ii)(B) of the Act 
by refusing Lake Area™s request to enter into a Section 8(f) 
collective-bargaining agreement, in order to force or require 
Lake Area to cease doing busine
ss with Century Fence Compa-
ny (Century).  The complaint™s theory is that the Union wanted 
Century to become a party to a collective-bargaining agreement 
with it, that Century declined, and that the Union™s actions were 
designed to enmesh Lake Area (the
 asserted neutral), into its 
labor dispute with Century (the 
asserted primary).  The Union 
defends by admitting that it has refused to sign a collective-
bargaining agreement with Lake Area, but denying that such 
action was engaged in for seco
ndary purposes, and instead was 
motivated by assertedly legitimate concerns as to whether Lake 
Area was financially or otherwis
e capable of living up to the 
terms of a union contract, or b
ecause Lake Area was not forth-
coming with information requested by the Union or lied to the 
Union in respect to such information. 
At the trial, the parties were afforded a full opportunity to 
examine witnesses, to adduce comp
etent, relevant, and material 
evidence, to argue their positions orally, and to file briefs. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  292 
Based on the entire record, including my observation of wit-
ness demeanor,1 and after carefully considering the briefs of all 
parties, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 At all material times, the Charging Party has been an em-
ployer engaged in the building and construction industry, has 
maintained an office and place 
of business in Lindstrom, Min-
nesota, and has been engaged in business as a fencing contrac-
tor, including as a subcontractor 
to Century.  Further, Century, 
an employer engaged in the building and construction industry, 
has maintained its corporate offices in Pewaukee, Wisconsin, 

an office and place of business in Forest Lake, Minnesota, and 
has been engaged in business as
 a commercial fencing contrac-
tor performing services for, am
ong others, the States of Wis-
consin and Minnesota, and for nongovernment entities.  In the 
course of said busi
ness operations during the past 12 months, 
Century has received gross revenues in excess of $1 million, 
and has purchased and received ma
terials valued in excess of 
$50,000, which materials have been shipped to Century™s 
jobsites in the State of Minneso
ta, directly from points located 
outside the State of Minnesota.
2  Based on such, Century has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION
 I find, and the Respondent admits in its answer filed herein, 
that the Respondent has been at all times material, a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES
 The Players 
Respondent Union The Union is a council of seven independent local unions 
with 11,000 members, operating 
in Minnesota, providing vari-
ous services to the local unions
, including facilit
ating meetings, coordinating activities between the locals, and representing the 
local unions and their members.
  Approximately 950 employ-
ers, all in the construction industry, are signatory to collective-
bargaining agreements with the Union.
3 Many of these collective-bargaining agreements are mul-
tiemployer agreements between the Union and contractor asso-
ciations.  The ﬁHighway-Heavyﬂ agreement (Agreement), 
which the Union negotiates with
 the Minnesota General Con-
tractors Association (Associa
tion), and which covers fence 
installation among other areas of
 construction work is involved 
in the instant matter.  While th
e Agreement is between the As-
sociation and the Union, it is not uncommon for the Union to 
                                                           
1 In the absence of a more detailed discussion as to a particular issue 
of fact, and in general, my findings as to disputed facts include a con-
sideration of the demeanor of a witness during testimony. 
2 Credited, and uncontroverted, test
imony of Don Witte, Minnesota 
Branch Manager for Century. 
3 All of which are 8(f) agreements. 
enter into contracts separately 
with independent employers who 
are not members of the Association.
4 According to Union President Jim Brady, the process of 
signing an employer to a collective-bargaining agreement be-
gins with contact which may be initiated by either party.  The 
Union solicits the prospective signatory employer to complete a 
ﬁnew contractor processing formﬂ (processing form), which the 
Union utilizes, according to Brady, ﬁto get information on con-
tractors to make sure they are contractors . . . getting back-
ground information to make sure 
they™re legitimate.ﬂ  Employ-
ers who choose to be bound independently to the Union™s 
Highway-Heavy agreement, sign the Union™s ﬁacceptance of 
agreement form (acceptance form).ﬂ
5  The agreement, by its 
own terms, is intended to beco
me effective, ﬁwhen signed by 
the employer, an authorized local union or district council rep-
resentative, and the president of
 the Council.ﬂ  Brady testified 
that all such agreements are subject to his approval. 
The Asserted Primary:  Century 
Century, headquartered in Pe
waukee, Wisconsin, is engaged 
in the commercial fencing busin
ess, including fencing work 
along highways, and at prisons a
nd airports, with operations in 
various north central states in
cluding Wisconsin, North Dakota, 
South Dakota, northern Iowa, and Minnesota.  The branch in 
Forest Lake, Minnesota, is ma
naged by Branch Manager Don 
Witte, who has served in that position since June 2006.
6  No 
Century employees perform actual 
fencing installation work, all of which is subcontracted to fe
nce installation contractors, and 
Century maintains no collective-bargaining agreements with 
any union.  Century bids on, and contracts for, fencing installa-
tion work on both union and nonunion construction projects. 
Century submits bids directly to the general contractors or 
prospective general contractors on commercial construction 
projects.  If its bid for a project is successful, Century processes 
the work orders, bills and orders the materials for the project, 
assigns a construction superinten
dent to oversee its work on the 
project, assigns or contracts with
 a subcontractor for the instal-
lation labor, arranges for a date 
and time for the subcontractor 
to perform the work, and transmits
 the project blueprints to the 
subcontractor. After Century subcontracts the installation work, it arranges 
for the fencing materials and supp
lies to be drop-shipped to the 
construction site.  Materials are 
either directly shipped from the 
manufacturer to the jobsite and unloaded by the subcontractor™s 
installation crew, or shipped vi
a one of Century™s trucks from 
either its Minnesota or Wiscons
in warehouse, and unloaded by 
the subcontractor™s employees. 
When the subcontractor appears at the construction site, the 
area for fence installation is already ﬁmarked out for them 
                                                           
4 Credited testimony of the Union™s president and business manager, 
Jim Brady. 
5 The form begins:  ﬁThe undersigned Employer hereby accepts and 
agrees to be bound to the standard printed Collective Bargaining 

Agreement.ﬂ 
6 Century performs no residential fe
ncing.  A division of Century al-
so performs highway pavement marki
ng work.  While the Forest Lake, 
Minnesota branch manages Century™s work in the mentioned states, 
about 70 percent of the work is performed in Minnesota. 
 LABORERS DISTRICT COUNCIL OF MINNESOTA &
 NORTH DAKOTA (LAKE AREA FENCE)
  293
ready to install, and they bring their own truck and equipment 
and workers to install the fence.ﬂ  All workers performing actu-
al fence installation are employed by the subcontractor, and not 
by Century.  Century follows th
is same practice in subcontract-
ing the fence installation work, whether working on union or 
nonunion projects, and has operated in this manner during 
2008, 2009, and at least through th
e date of the hearing herein 
in 2010.
7  The two main subcontractors Century utilized for 
performing the fencing installati
on work at union jobsites, at 
least during 2008, were Wins
low Fence (Winslow) and Mid-
America Fence (Mid-America). 
Century™s competitor for commercial fencing in the area 
served by its Forest Lake, Mi
nnesota office is Keller Fence 
(Keller), a signatory to the Agreement,
8 unlike Century.  Kel-
ler™s area operation is staffed, at least in part, by three former 
Century employees who left Centur
y for Keller within the past 
4 years, including Mike Mistele,
 Keller™s general manager, 
Steve Wilson, Keller™s sales ma
nager, and Nathan Roush, Kel-
ler™s construction superintendent. 
Union Business Representative Steve Buck
9 testified that 
Mistele has told him that ﬁit would be niceﬂ if Keller™s competi-
tor, Century, were made a party to the Union™s collective-
bargaining agreement.  Buck furt
her testified that, based on his 
experience in the industry, he assumed that it would be good 
for Union signatory Keller if Ce
ntury became a signatory to the 
contract because ﬁit creates a level playing field for all the work 
they bid.ﬂ
10 Buck further testified that he and Brady have met with offi-
cials of Century, ﬁand offered them a collective-bargaining 
agreement and expressed our inte
rest to have them become 
signatory.ﬂ  Century™s branch manager, Witte, testified that at 
some point Buck told Witte that the Union™s position was that it 
wanted Century to sign the collective-bargaining agreement, 
and then the Union would allow Century™s subcontractors to 
sign the collective-bargaining agreement, which would allow 
Century to work for general contractors who were signatory to 

an agreement with the Union. 
Buck™s alleged statement to Witt
e is consistent with the Un-
ion™s position stated on the record 
and in its brief that article 16 
of the Agreement prohibits si
gnatory employers, including 
general contractors, from subc
ontracting work performed by 
the Union™s members to any employer not a party to a labor 
agreement with the Union.  Thus, in the Union™s view, any 
general contractor, a party to a 
contract with the Union, would 
be precluded from subcontracti
ng work to Century, which is 
not a party to a contract with th
e Union, even if Century were 
to, in turn, subcontract the work to contractors signatory to the 
Agreement with the Union. 
                                                           
7 This description of Century™s method of operation, is from the 
credited and uncontroverted testimony of Witte. 
8 In fact, the largest contractor, 
signatory to the union agreement. 
9 Buck was called as a witness by the 
Union.  He testified that he is 
employed as a business representative for Laborers™ Local 563. 
10 In other words, it would put Keller in a better competitive position 
vis-à-vis Century, if Century were
 no longer competitive in bidding for 
nonunion construction work, a posit
ion Keller had voluntarily placed 
itself in when it signed the Hi
ghway-Heavy collective-bargaining 
agreement with the Union. 
In response to this position of the Union, Century began 
sending two different form letter
s signed by Witte, explaining 
its position to general contractors overseeing union construction 
sites.11  Witte, in one of the form letters which Century attached 
to bids to general contractors for work, stated, ﬁIn the event that 
the attached bid becomes a contr
act and union labor is required, 
Century Fence Company intends to
 subcontract all on-site in-
stallation labor to a fully signatory union subcontractor.ﬂ  The 
letter further explains that Century will merely act in the capac-
ity of a construction manager and will not employ any on-site 
installation employees. 
Witte™s second form letter sent to various general contractors 
Century had previously contracted
 with, and others, detailed its 
dispute with the Union, and set forth reasons why the general 
contractor should choose to continue
 to work with Century.  In 
this letter Witte describes the Union™s dispute with Century as 
follows:  ﬁThe central issue is the Laborers collective bargain-
ing agreement and the demand that Century Fence become 
signatory.ﬂ 
Witte testified that the dispute with the Union has been on-
going during the time he has been branch manager, but 
ﬁseemed to increase during th
e 2007 construction season.  
There seemed to be more general contractors that were aware 
of the situation and were less lik
ely to work with us.ﬂ  On 
cross-examination, Witte was asked by the Respondent™s coun-
sel, ﬁThe problem that you were
 concerned about was that the 
Union was enforcing their [sic] 
subcontracting clause against 
general contractors to require 
removal of Century Fence from 
jobs, right?ﬂ  Witte answered, ﬁYes.ﬂ  Witte scheduled a meet-
ing with Union officials in the 
spring of 2008, just before con-
struction season began in Minnesota, to explore the possibility 
of a mutually acceptable solution to the conflict.
12 The meeting between Century and the Union took place in 
the early spring of 2008, at the Union™s offices in Little Canada, 
Minnesota.  Witte and Construc
tion Superintendent Troy Ad-
ams attended for Century, and Buck and Brady for the Union.  

During the meeting, Witte said that Century was interested in 
working out an agreement with the Union ﬁto provide union 
signatory workers on site, signed with them, but that Century 
Fence would not sign the collective-bargaining agreement be-
cause we had no hourly employ
ees that would be on site.ﬂ
13  According to Witte, Buck responded to the effect that Century 
would need to sign the contract to
 have any sort of relationship 
with the Union and that if it did not sign the agreement it would 
have an unfair advantage over signatory contractors in that 
Century could contract fo
r both union and nonunion work. 
Witte also testified that at the time of the meeting there were 
two subcontractors that Century was using to perform fence 
                                                           
11 Witte also testified that he sought the meeting because ﬁwe had 
gotten input from those general cont
ractors that union representatives 
were pressuring them not to hire us for projects.ﬂ 
12 In its counsel™s brief, the Union, citing Witte™s testimony, refers to 
Century™s request for a meeting as
 Century™s ﬁattempt to find a way 
around the subcontractor clause [of the Highway-Heavy Agreement] 
without becoming a signatory.ﬂ 
13 In its brief, the Union character
ized Century™s position as seeking 
ﬁto appease the Union and signatory general contractors by using union 
subcontractors, while still refusing to sign a union contract.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  294 
installation work on union jobsit
es, Winslow and Mid-America, 
which had ﬁunion affiliationﬂ with
 locals in Iowa and Duluth, 
Minnesota.  According to Witte, Buck said that if Century re-
fused to sign a collective-bargaining agreement with the Union, 
there was no reason for the Union to sign an agreement with 
Century™s subcontractors, an
d that if Winslow and Mid-
America wanted to work for other fence companies that were 
signatory, they could work for Keller. 
Adams testified that Buck specif
ically said that as long as 
contractors worked for Century,
 and Century was not a signato-
ry, the Union would not re-sign 
the contractors to collective-
bargaining agreements.  Witte testified that either Buck or 
Brady said that Century was on 
a ﬁblacklistﬂ with general con-
tractors and that if Century di
d not sign a collective-bargaining 
agreement with the Union, its subcontractors would also be 
placed on the blacklist.
14  Buck admitted attending the meeting, 
but denied Adams™ assertions.  When asked by the Respond-
ent™s counsel, ﬁIn that meeting, 
did you say that youŠthat the 
Union would not sign any subcontractors of Century Fence 
unless Century became signatory,ﬂ Buck answered ﬁNo.ﬂ  Buck 
also denied that Brady said anything to that effect. 
Adams, Century™s construction s
uperintendent, testified that prior to 2008, Century ﬁalways had union-affiliated subcontrac-
tors working for us.  And then, in 2008, it just became very 
tough to get people signed to be ab
le to work on our projects.ﬂ  
According to Adams, he spoke
 ﬁquite a few times on the 
phoneﬂ with Buck about the problems Century was having 
obtaining union-signatory contract
ors, telling Buck that ﬁWe™re 
                                                           
14 Witte™s testimony as to the asserted blacklist came about as fol-
lows:  Counsel for the Acting Gene
ral Counsel, on direct examination 
of Witte, asked ﬁDo you recall anything 
else that was said at the meet-
ing . . . by either you or the gentlemen from the union,ﬂ and when the 
witness hesitated in answering, added ﬁDo you recall if there was any 
discussion of a blacklist?ﬂ  The Union™s counsel objected to the ques-

tions as leading.  I overruled the objection on the basis, that while the 

question was somewhat leading, counsel for the Acting General Coun-
sel was attempting to refresh the wi
tness™s recollection where the wit-
ness appeared to have blanked out. 
 In my view, based on his demean-
or, strength of recollections, and nonargumentative manner of answer-
ing questions of all counsel, includi
ng on cross-examination, Witte is 
an honest and credible witness w
ho did not, and would not, lie under 
oath, even when presented 
with a leading question. 
 On this basis I find 
Witte a generally credible witness.  
However, as to the specific ﬁblack-
listﬂ testimony, I find insufficient 
evidence that such exact term was 
used by Brady or Buck on this occas
ion.  I make this finding because 
Adams, called as a witness by couns
el for the Acting General Counsel, 
was not asked and did not testify to the use of this exact word by Brady 

or Buck, because Brady 
and Buck denied using such term, and because 
Witte did not mention the ﬁblacklistﬂ until prompted by counsel for the 
Acting General Counsel.  Of course
, whether or not Buck or Brady 
used this explicit term during the me
eting is not determinative as to 
whether, in fact, the Union had blacklisted Century and its subcontrac-
tors.  However, as to the balance 
of comments made by Buck at the 
meeting, I explicitly credit Adams a
nd Witte, and not Buck.  In this 
regard, based on his testimonial 
demeanor, nonargumentative answers 
to questions of all counsel, and stre
ngth or recollections, I find Adams 
to be a generally credible witness, as I did Witte above.  Further, their 
testimony as to comments made by Buck is generally consistent with 
the testimony of Hurt as to comments made by Buck on other occa-

sions, testimony which I find credible, infra. 
sending union installers, union subcont
ractors to the projects.ﬂ  
Adams testified that Buck told him that Century had to be the 
one signed to the collective-bargaining agreement, and that the 
subcontractors that Century wa
s doing business with wouldn™t 
be resigned if they worked for 
Century.  For his part, Buck 
testified that he never ﬁtold either Mr. Witte or Mr. Adams that 
the Union would not sign subcont
ractors of Century Fence.ﬂ  
Brady testified that he never told Witte or Adams that the Un-
ion wouldn™t sign contracts with
 any Century subcontractors 
because they did business with Century. 
The Asserted Neutral:  Lake Area Fence, Inc. 
(The Charging Party) 
Sharon Roush, the owner of Lake Area, formed the corpora-
tion in April 2010
15 to operate as a s
ubcontractor performing 
fencing installation work for 
larger commercial fencing con-
tractors.  Prior to forming La
ke Area, Roush spoke to Troy 
Adams, construction superintende
nt for Century, who told her 
that Century had work available, more union than non-union, 
and that Century already had 
several contractors performing 
nonunion work.  Roush credibly testified that one of her busi-
ness goals in creating Lake Ar
ea was to operate under a union 
contract, and that after speaking to Adams, she did not consider 
companies other than Century to
 do business with.  At its in-
ception, Lake Area employed two individuals for fence installa-
tion work, Roush™s son with 5 years experience, and a second 
individual with 14 years experience. 
Lake Area™s April 2010
16 Efforts to Secure an 
8(f) Contract with the Union 
About April 14, Roush called the Union™s office, asked to 
speak to somebody about becoming a signatory contractor, and 
was connected to Dan McGowan, a marketing representative 
for the Union.17  According to Roush, she told McGowan that 
Lake Area was a newly formed fencing subcontractor, and 
McGowan told Roush about the va
rious benefits of becoming a 
signatory contractor, such as 
training and the availability of 
calling in extra employees when needed, and said he would 

mail some materials to her.  According to Roush, she replied 
with her address and said that
 she would look the materials 
over, and would be back to McGo
wan if she were further inter-
ested.  There was no discussion 
of which contractor(s) Lake 
Area would subcontract for.  McGowan testified that he had a 
short conversation with Roush discussing the possibility of 
signing a union contract, that Mc
Gowan said he would stop by 
her location that Friday (April 16) and bring her ﬁsome infor-
mation,ﬂ and that Roush replied 
by informing McGowan of her 
address. So, either as discussed, acco
rding to McGowan, or without 
prior notification to her, accord
ing to Roush, McGowan, along 
                                                           
15 The state of Minnesota corporat
e registration papers are dated 
April 20, 2010. 
16 Unless otherwise specified, a
ll dates herein refer to 2010. 
17 McGowan described the marketing representative job as being 
ﬁessentially an organizer position,ﬂ with job duties consisting of in-
creasing the Union™s ﬁmarket share,ﬂ meeting with contractors, and 
signing ﬁnonunion contractors.ﬂ  McGo
wan further testified that he is 
employed by ﬁGreat Lakes Regiona
l Organizing Committee,ﬂ an organ-
izing arm of the Union. 
 LABORERS DISTRICT COUNCIL OF MINNESOTA &
 NORTH DAKOTA (LAKE AREA FENCE)
  295
with fellow Union Marketing Representative Josh Bassais, 
visited Roush at her residence on April 16.  According to 
Roush, McGowan said he decided to drop off the written mate-
rials instead of sending them, a
nd his visit was unexpected to 
her.  Roush testified that after some small talk, they discussed 
various provisions of the Agre
ement including wage rates, 
fringe benefits including health 
insurance, training provided by 
the Union, and the ability of a signatory employer to call the 
Union if additional help were needed.  Roush asked if a signa-
tory employer could work on nonunion jobs, and McGowan 
and/or Bassais replied that such an employer could work non-
union jobs, but that it was difficu
lt to make such jobs pay suffi-
ciently.  McGowan told Roush that signing the agreement was 
just one step in becoming a union contractor. 
According to Roush, at some point during the union repre-
sentatives™ visit, the representa
tives presented her with multiple 
copies18 of the Highway-Heavy 2010Œ2011 wage rates, a new 
contractor processing form,
19 and an acceptance of agreement 
form.  Roush asked which wage 
rate classification applied to 
fence installation work.  McGowan answered her question, and 
Roush circled the answer on a copy of the contractual wage 
rates. Other than inquiring as to the 
wage classification, Roush did 
not question nor dispute any of the contractual provisions, nor 
the acceptance of agreement form.  Roush signed the ac-
ceptance of agreement form and handed it to McGowan.  Dur-
ing the meeting, there were no que
stions as to, or discussions 
of, the financial condition of Lake Area, its assets, equipment, 
bank accounts, what work it had performed, or with what fenc-
ing contractor(s) it planned to do business with, including Cen-
tury Fence.
20  At some point, Roush mentioned to McGowan 
that her company ﬁwould be havi
ngﬂ two employees, and that 
one of her two sons worked for Keller Fence.
21  During the 
meeting, Roush made some mention of the possibility of a job 
the following week, but when McGowan inquired as to the job, 
Roush replied that she was mentioning it ﬁjust in case there was 

a job.ﬂ
22 Roush did not complete the ne
w contractor processing form 
at the meeting with the union representatives.  She testified that 
because she was not expecting their visit that day, she didn™t 
have some of the information requested on the form readily 
                                                           
18 For Lake Area™s two employees. 
19 McGowan testified that during th
e meeting, he told Roush that 
there was a time when the Union would sign anybody to a contract, but 
not any more.  He testified that the information sought in the new con-
tractor processing form helped the Union assure that contractors were 

legitimate.  The information sought 
in the form includes:  workers 
compensation carrier, Minnesota cor
poration ﬁfile number,ﬂ federal and 
state eid numbers, general descriptio
n of contractor services provided, 
employees within the last 12 months, and representative projects 

awarded and bidding. 
20 Credited, uncontroverted testimony of Roush. 
21 Credited, uncontroverted testimony of McGowan. 
22 Credited, uncontroverted testimony of McGowan.  McGowan tes-
tified that he didn™t remember the words used by Roush in mentioning 
the ﬁjob.ﬂ 
available.
23  Instead she later filled out the form and faxed it to 
the Union the following Tuesday, April 20.  The faxed docu-
ment was partially, but not full
y, completed by Roush.  Thus, 
the form requested various info
rmation as to ﬁrepresentative 
projects awarded/bidding.ﬂ  Roush 
did not complete this area of 
the form,24 and testified, in essence, that at the time she com-
pleted the form, Lake Area was a brand new company and, 
hence, there was little such information to provide.  Following 
the meeting, McGowan brought the acceptance of agreement 
form signed by Roush back to the Union and gave it to his su-
pervisor, Mike Warner, the 
Union™s marketing manager.
25 Roush testified that on April 22 she received a call from 
Century Construction Superinten
dent Adams, who offered her 
installation work for Lake Area beginning on April 26 on a 
jobsite at ﬁGlobe College.ﬂ  Adams asked her where she was 
ﬁwith the Union signing.ﬂ  Roush replied that she didn™t know 
yet.  The testimony of Roush 
and McGowan diverges signifi-
cantly from this point on. 
Roush testified that after speaking to Adams, she held three 
telephone conversations with Mc
Gowan on April 22.  First, 
Roush called McGowan, told him that Lake Area had an oppor-
tunity to start working on Apri
l 26, and asked him ﬁwhere we 
were with the [Union] agreemen
t.ﬂ  McGowan replied that he 
wasn™t sure, and would look into it and get back to McGowan. 
Second, about an hour later,
 McGowan called Roush, and 
asked her which fencing contract
or Lake Area intended to per-
form work for.  Roush told McGowan Lake Area would be 
working as a subcontractor to Century Fence, but that it was a 
nonunion job for Globe College.  McGowan replied that he 
would get back to her.26 Third, about an hour after th
e second call, McGowan called 
Roush back and told her that the Union would not sign the 
agreement with Lake Area.  Roush asked McGowan what the 
Union™s reason was for its decisi
on.  McGowan replied that if 
she had any questions she shoul
d call the Union™s president, 
Jim Brady.  Roush testified that in none of these conversations 

with McGowan did McGowan ask any questions about Lake 
Area™s financial situation or whet
her it was registered to do 
business in Minnesota. 
McGowan testified that after speaking with Roush at her res-
idence on April 16, his next contact with Roush was receiving a 
phone call from her on April 26, during which Roush told 
McGowan that she ﬁhad a job at Globe College in Lakeville 
and wanted to know what the status of the contract was,ﬂ and 
that McGowan replied that he would look into the status of the 
contract.  McGowan testified th
at pursuant to his conversation 
with Roush, he called his supe
rvisor, Warner, who directed 
McGowan to find out who the general contractor was for the 
                                                           
23 McGowan testified that Roush told
 him that she did not have all 
the information to fill out the new c
ontractor form, but
 would get it and 
fax the form to the Union. 
24 Essentially, the bottom portion of the form. 
25 The actual entity that serves as 
the Union™s organizing or ﬁmarket-
ingﬂ arm is the Union™s ﬁGreat La
kes Organizing Committeeﬂ (GROC), 
which employs both McGowan a
nd marketing manager Warner. 
26 Counsel for the acting General Counsel points out, in his brief, 
that this is the first disclosure to
 the Union that Lake Area would be a 
subcontractor to Century. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  296 
Globe College construction. 
 McGowan called Roush with 
Warner™s question, and Roush 
told McGowan that she didn™t 
know, but would call him 
back [with the information].  Shortly 
thereafter, Roush called McGowan and told him that there was 
no general contractor on the Gl
obe College construction.  
McGowan asked Roush who Lake Area was working for on the 
job, and Roush replied, ﬁCentu
ry Fence.ﬂ  McGowan testified 
that he passed this information as to Century on to his supervi-
sor Warner.27 Roush testified that after McGowan allegedly told her that 
the Union would not sign the contract with Lake Area, she 
followed-up by calling Brady two times later on April 22, but 
was informed by the Union™s receptionist that Brady was busy.  
Roush called Brady again on April 23, was again told he was 
busy, but this time left a voicemail message for Brady identify-
ing herself, explaining that she 
was calling to inquire as to the 
Union™s reasons for not signing th
e contract with Lake Area, 
and expressing concern that th
ere was some discrimination 
either because Roush was female
 and her company was small, 
or because Lake Area planned to work for Century.  When 
Brady did not respond to this call, she called his office again 
either later on April 23 or on Monday, April 26,
28 and this time 
was successful in reaching him. 
According to Roush, she bega
n the conversation with Brady 
by identifying herself, and telling him that she was surprised 
that the Union wouldn™t approve the contract with Lake Area, 
and wondered why.  Brady replied that Roush hadn™t filled out 
the paperwork properly, referring to the Union™s new contractor 
processing form.  Roush testified that she wasn™t sure which 
form or information Brady was referring to, and so asked him.  
Brady responded that he didn™t know what the missing infor-
mation was because he didn™t have 
the form in front of him.  
Roush asked, ﬁif it was the botto
m half of the new contractor 
form,ﬂ and Brady reiterated that he didn™t know because he 
didn™t have the paperwork in front of him.  Counsel for the 
Acting General Counsel asked Rous
h ﬁDid he [Brady] ever tell 
you why they would not sign the contract with Lake Area 
Fence?ﬂ  Roush answered, ﬁWell, my paperwork was not com-
pleted, and then later in the conversation he said that they did 
not sign companies that were not financially stable to pay the 
union benefits.ﬂ29  The conversation concluded with Brady 
telling Roush that he would ﬁlook at
 it again and get back to me 
the middle of the next week.ﬂ  
But Roush testified that she nev-
er further heard from Brady. 
Brady testified that he and Marketing Manager Warner 
spoke about April 22, and that Warner told him about Lake 
Area executing the Union™s acceptance form and new contrac-
tor processing form, and that ﬁit 
was urgent that they get a con-
tract because they had work.ﬂ  
When asked whether he inquired 
                                                           
27 Credited testimony of McGowan.  Warner was not called as a wit-
ness. 28 During her initial testimony, Roush said that this call and conver-
sation occurred on April 26.  During her testimony on rebuttal, Roush 
appeared to rethink her original answer and testified, ﬁI don™t think it 
was the 26th; I think it was the 23rd.  I can™t remember whatŠthe 26th 

was when we had the job with Globe started.ﬂ 
29 But Roush also testified that Brady had never asked Roush any 
questions about her financial ability.ﬂ 
or was informed by Warner as to what the work consisted of, 
Brady answered, ﬁNo,ﬂ Brady further testified that ﬁhe be-
lievedﬂ that at the same time Warner gave him the forms, he 
told Warner that if Lake Area had work, ﬁthey need to complete 
the form.ﬂ  When asked by the Un
ion™s counsel what part of the 
form he was referring to, Brady 
testified, ﬁThey didn™t report 
that they had any employees.  They didn™t report that they had 
any work.ﬂ 
While, as noted, Roush testifie
d that she did not further 
speak to Brady after the April 23 (or 26) conversation, Brady 
testified ﬁI think we had a seco
nd conversation,ﬂ ﬁshortly afterﬂ 
the first one.  In follow-up questioning by the Union™s counsel 
as to this conversation that Brady thought he had, Brady testi-
fied that Roush called and want
ed to know why Brady wouldn™t 
sign the contract, that Brady responded ﬁthe information is 
incomplete,ﬂ that Roush asked wh
y, and that Brady replied that 
the Union needed the information to make sure that contractors 
are employers, that they are going to employ Laborers, that 
they have work they™re going to perform, and that the contrac-
tors are aware of their obligat
ions under the contract.  Brady 
testified that he asked Roush who Lake Area was going to work 
for and that Roush replied that she was going to work for Keller 
Fence. 
Not only did Roush deny that she spoke to Brady a second 
time, but she explicitly denied that she ever told Brady that 
Lake Area was going to work for Keller Fence, and affirmative-
ly testified that she, in fact, told McGowan that Lake Area had 
been offered work by Century at Globe College.  As noted 
above, McGowan testified he reported the Century information 
to his supervisor, Warner.
30 Brady testified that following 
his asserted c
onversation with 
Roush, he called Laborers™ Local 563 Business Agent Steve 
Buck and asked Buck to call union signatory contractor Keller 
Fence (Keller), and find out whet
her Lake Area was, in fact, 
going to work for Keller.  Buck reported back to Brady that 
Lake Area was not working fo
r Keller and was not going to 
                                                           
30 From my close observation of 
her testimonial demeanor, Roush 
demonstrated the attributes of a cred
ible witness.  She readily answered 
questions of all counsel in a nonargumentative fashion, and appeared to 
strive for accuracy in her answer
s even correcting one answer and 
admitting she wasn™t sure of another.  For these and other reasons, I 
credit her testimony when in conflict w
ith Brady.  In particular, Brady™s 
testimony that Roush told him that Lake Area would work for Union 

signatory contractor Keller, which 
Roush explicitly denied, is not be-
lievable because both Roush and Mc
Gowan testified that she told 
McGowan, truthfully, that Lake Area
 was going to contract with Centu-
ry.  McGowan even testified that he
 passed this information on to his 
superior at the Union.  It makes no logical sense that Roush would 
truthfully inform Union Official Mc
Gowan, but lie to Union Official 
Brady, nor does it make sense that Roush would lie to Brady about 
doing business with a union contractor, when she knew that the Union 
would easily be able to check the ver
acity of this information.  Because 
I do not credit Brady that Roush told him that Lake Area was contract-
ing with Keller, I likewise find that 
his testimony to the effect that the 
Union decided not to sign a contract
 with Lake Area because Roush 
lied to him about doing business with 
Keller, constituted a pretext, and 
was not the real reason the Union refused to sign a collective-
bargaining agreement with Lake Area. 
 LABORERS DISTRICT COUNCIL OF MINNESOTA &
 NORTH DAKOTA (LAKE AREA FENCE)
  297
work for Keller.
31  Brady testified that he later told Warner that 
he would not sign the contract with Lake Area because ﬁshe 
misrepresented the fact that 
she was going to work for Keller 
Fence and she lied to me.ﬂ  Wh
en asked by the Union™s counsel 
when he told Warner this, Brad
y testified, ﬁProbably the next 
day.ﬂ 
While, as noted, Roush testifie
d that she never again heard 
from Brady after the conversation on April 23 (or 26) during 
which Brady, allegedly, told Roush that he would take another 
look at signing Lake Area™s union c
ontract and get back to her, 
she did exchange a series of e-mail messages with McGowan 
beginning April 29.  On Thursd
ay, April 29, Roush sent an e-
mail to McGowan, to the effect that Brady had informed her 
(Roush) that he would take anot
her look at signing the contract 
with Lake Area, and would let her know (whether he would 
change his mind and sign the cont
ract).  Roush, in the email 
tells McGowan, ﬁI have been 
unable to reach him [Brady] and 
was wondering if you had found out if he had changed his 
mind.  He told me we did not 
fill out the paperwork completely 
but was unable to tell me which one; I only had the actual con-
tract and the processing form.  Did I not have some form I 
needed?  I need to know if we 
were accepted on a second look  
. . . .ﬂ 
The next day, April 30, McGowan responded to Roush™s 
email as follows:  ﬁSharon, I spoke briefly with Jim [Brady], he 
is in negotiations and apologize
s for not getting back to you 
sooner.  He is reviewing the co
ntract and will get back to you 
by the middle of next week.ﬂ  Then, on May 4, McGowan sent 
the following email message to R
oush:  ﬁI have spoken to Jim 
Brady and he has decided not to sign Lake Area Fence to an 
agreement at this time.  If you have any questions call Jim at 
651-653-****.ﬂ32 Roush responded with a final em
ail message to McGowan on 
May 6.  The message, in pertinen
t part, stated:  ﬁAs I had ques-
tioned in the last email to you, Jim Brady said I did not com-
plete the paperwork, was there some other form I was supposed 

to have filled out?  Most times
 someone would be sent the form 
and asked for further information so
 I can™t believe that is really 
the issue.  I do understand this 
is not your decision but I am 
trying to understand and I could get no better information than 
the incomplete form and he did not know if we would be finan-
cially viable to pay dues in the future. . . .  Anyway if you could 
tell me if there was additional forms I needed I would appreci-
ate it.ﬂ  McGowan never responde
d to this final email message 
from Roush and never responded to
 either of her emailed re-
quests for information as to what information needed to be 
provided. McGowan testified that the emails between himself and 
Roush are accurately described and quoted as above, but that 
his messages to Roush were intentionally inaccurate in respect 
to his contact with Brady.  According to McGowan, after he 
                                                           
31 Buck also so testified.  The par
ties stipulated that at no time did 
Lake Area have a contract with Keller to perform work.  There is no 
evidence that Lake Area either did 
business with Keller or intended to 
do business with Keller. 
32 McGowan testified that despite wh
at he wrote in the e-mail mes-
sage, he did not speak to Brady. 
received the first email message
 form Roush on April 29, he 
forwarded the message to Brady 
and to Warner.  McGowan did 
not speak to, nor receive a response from Brady, but Warner 
replied to McGowan that he s
hould tell Roush that Brady was 
in negotiations and would get back to her by the middle of the 
following week.  McGowan furthe
r testified that on May 4, 
Warner told him that Brady ﬁwas not going to sign Lake Area 
Fence to an agreement at this time and to send an e-mail to that 
effect.ﬂ McGowan sent such an email to Roush on May 4.  McGow-
an testified that despite what he told Roush in his email mes-
sages, he did not speak or comm
unicate with Brady during this 
period.33 Century Subcontractors Mid-America and Winslow, 
and the Union 
Counsel for the Acting General Counsel also introduced evi-
dence as to recent past seconda
ry boycott unfair labor practice 
charges filed against the Union,
34 involving Mid-America and 
Winslow.
35  On September 30, 2008, Century filed an unfair 
labor practice charge with Region 18 in Case 18ŒCCŒ001474, 
alleging that Local 563
36 violated Section 8(b)(4)(ii)(B) of the 
Act by refusing to renew 8(f) co
ntracts with contractors unless 
the contractors ceased working with Century.  On October 29, 
2008, the Regional Director fo
r Region 18 approved an infor-
mal settlement agreement of the charge entered into by the 
Union in which, among other things, it agreed that it ﬁwill not 
refuse to sign a collective bargaining agreement with or other-
wise threaten, coerce, or restra
in Mid-America Fencing, Wins-
low Fencing, or any other person to stop doing business with 
Century Fence Company.ﬂ 
Brady testified that the Union had refused to enter an agree-
ment with Mid-America because, assertedly, the information it 
provided was incomplete and Mi
d-America was not registered 
to do business in Minnesota.  Brad
y testified as to the reasons 
the Union refused to enter into a contract with Winslow as fol-
lows:  ﬁInformation provided on the processing formŠ

contradictory information, differ
ent information.  Took a while 
to sort it out.  Time schedules. 
 I was unavailable, he was una-
vailable, so it took 
a long time to finall
y get through it.ﬂ 
Then, on December 17, 2009, Mid-America filed a charge 
with Region 18 against Local 563, alleging that the Union vio-
lated the Act by refusing to ente
r into an 8(f) agreement with 
Mid-America unless Mid-America ceased working with Centu-
ry.  The owner of Mid-America, Steven Hurt, called in the in-
stant matter as a witness by counsel for the Acting General 
Counsel, testified that the char
ge was settled when the Union 
                                                           
33 And found it more convenient to use Brady™s name, rather than 
Warner™s. 
34 Or its Local 563. 
35 In introducing said evidence, counsel for the Acting General 
Counsel stated that the evidence wa
s being introduced for historical 
perspective of the dispute, and exp
licitly stated that the Acting General 
Counsel does not seek any findings in respect to said cases. 
36 An affiliate of the Respondent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  298 
agreed to allow Mid-America to become a party to the Agree-
ment.  Mid-America, thereupon, withdrew the charge.
37 Hurt also testified as to his 
prior experiences with Century 
and with the Union.
38  Hurt testified that 80Œ90 percent of Mid-
America™s work is performed in the State of Minnesota,
39 that 
in early 2008 Mid-America was working in the Duluth area, 
and then later in the year, beginning in May or June, in Minne-
apolis.  While working in Duluth, Century™s construction man-
ager, Troy Adams, informed Hurt that work was available in 
the Twin Cities area, but that Mid-America had to become sig-
natory to a contract with the Union. 
Pursuant to this conversation, Hurt completed the Union™s 
New Contractor Processing Form
 and faxed it to the Union 
about April 27, 2008.  Hurt testif
ied that when he received no 
response from the Union to his fax, he called Buck in May or 
June 2008, and told him that Mid-America wanted to sign the 
Union™s collective-bargaining agreement so it could ﬁwork in 
the area.ﬂ  According to Hurt, Buck asked who Mid-America 
would be contracting for, and Hurt responded, ﬁCentury Fence 
Company.ﬂ  Buck replied that because Century wouldn™t sign a 
contract with the Union, the Union would not allow Mid-
America to sign the contract, but
 added that Hurt ﬁcould call 
Jim Brady, and if Brady said that we [the Union] could sign, 
then we could.ﬂ 
About a day or two later, Hurt
 and Brady spoke on the tele-
phone.  Hurt testified that he told Brady Mid-America wanted 
to sign a collective-bargaining agreement, that Brady asked 
Hurt who Mid-America was contracting with, that Hurt replied 
that it was Century, and that Brady responded, ﬁCentury would 
not sign the contract with the Union and that was a problem for 
him.ﬂ  According to Hurt, Brady concluded by telling him that 
he would call Hurt back and let him know what he decided.  
                                                           
37 Hurt™s signature on the Union™
s Highway and Heavy Acceptance 
of Agreement form is dated January
 6, 2010, and Brady™s signature on 
the document is dated January 26, 2010.  Hurt also testified as to the 

settlement of the unfair labor practi
ce charge that pursuant to the set-
tlement of the charge, he had to re
gister Mid-America with the [Minne-
sota] Secretary of State ﬁand things like that.ﬂ 
38 In general, I found Hurt to be a 
credible witness.  From my close 
observation, he displayed the demea
nor of a witness endeavoring to 
truthfully testify, including responding to the questions of all counsel in 
a nonargumentative and consistent manner and displaying a good recol-

lection of events and conversations. 
 I also note that Hurt and Mid-
America are not parties to the instan
t litigation, and stand to gain noth-
ing immediately or directly, no matter 
which side prevails.  Conversely, 
Mid-American is currently a party to a collective-bargaining contract 
with the Respondent as a result of th
e settlement of its prior unfair labor 
practice charge, and such collectiv
e-bargaining relationship could be 
placed in jeopardy, arguably, by Hurt
™s testimony herein, adverse to the 
Union™s interests.  Thus, it would appear that Hurt™s testimony herein is 
against his, and Mid-America™s self
-interest.  For these reasons, and 
others discussed elsewhere herein, 
I have credited Hurt™s testimony 
when in conflict with Buck
.  I also note that Hurt™s testimony in respect 
to comments made by Buck, is cons
istent with the testimony of Adams 
and Witte as to comments made to them by Buck on other occasions.  
As I have credited Hurt, I also cred
it Adams and Witte as their testimo-
ny as to what Buck said to them, 
and do not credit Buck as to his deni-
als. 39 In Minnesota, Mid-America only wo
rks as a subcontractor to Cen-
tury. 
The next day Brady called Hurt and told him that it was not in 
the Union™s ﬁbest interest to sign Mid-America Fencing.ﬂ  Ac-
cording to Hurt, Brady asked him no questions about what 
states Mid-America was registered
 to work in, about the finan-
cial condition of Mid-America, or about whether Mid-America 
had any problems living up to union collective-bargaining 
agreements in the past. 
Hurt testified that he also followed up with Buck several 
times during June and July, seeking to sign a contract with the 
Union.  On these occasions, according to Hurt, Buck asked if 
Mid-America still intended to co
ntract with Century, and sug-
gested on one occasion that if Mid-America didn™t contract 
with Century, and instead cont
racted with another company, 
specifically naming Keller and Action Fence, then the Union 
would sign a contract with Mid-Am
erica.  Hurt said he also 
called Brady in July, asking if the Union had a ﬁchange of 
heart.ﬂ  According to Hurt, Brady asked if Mid-America was 
still contracting with Century, and when told by Hurt that it 
was, told Hurt that he would get back to him.  Brady asked no 
questions as to Mid-America™s financial condition or whether it 
was registered to work in Minnesota.  Hurt did not testify that 
Brady specifically told him that the Union wouldn™t sign a con-
tract with Mid-America because 
of its contracting relationship 
with Century and Brady, of course, denies that he ever specifi-
cally told Hurt such. 
Buck was called as a witness by the Respondent, and the Re-
spondent™s counsel asked Buck 
a single question as to conver-
sations with Hurt, as follows:  ﬁDid you ever tell Steve Hurt 
that you wouldn™t sign Mid-America Fencing because they do 
business with Century Fence?ﬂ  Buck answered, ﬁNo.ﬂ 
Hurt testified that in late 2009, pursuant to the possibility of 
Mid-America working on a parking ramp project in metropoli-
tan Minneapolis-St. Paul,
40 he called Laborers Local 563 repre-
sentative Tim Mackey,
41 and asked Mackey ﬁabout the possibil-
ity of meeting with him personall
y so we could . . . sign up with 
the Union there.ﬂ  Mackey responded that Mid-America ﬁwould 

not be signed by the Union.ﬂ  When Hurt asked why, Mackey 
responded that Hurt would have to speak to Jim Brady.ﬂ  Hurt 
testified that he called Brady ﬁa couple of times and left mes-
sages,ﬂ but that Brady di
d not return the calls. 
Analysis and Conclusions 
Section 8(b)(4)(ii)(B) of the Act prohibits unions from 
threatening, coercing, or rest
raining any person engaged in 
commerce or in an industry affe
cting commerce, with an object 
of forcing any person to cease doing business with another.  
When enacting Section 8(b)(4)(B) in 1947, Congress sought to 
shield neutrals form labor disput
es that were not their own, on 
the basis that, inter alia, neutrals were often powerless to com-
ply with the union™s demands.  
Service Employees Local 525, 329 NLRB 638 (1999), citing Carpet Layers Local 419 v. 
NLRB, 467 F.2d 392 (D.C. Cir. 1972).  While a union may 
repudiate an 8(f) bargaining relati
onship at the expiration of the 
collective-bargaining agreement without violating Section 
8(b)(3) of the Act, such acti
on may violate Section 8(b)(4)(B) 
                                                           
40 The parking ramp is located
 in Stillwater, Minnesota. 
41 Adams, of Century Fence, gave
 Mackey™s phone number to Hurt. 
 LABORERS DISTRICT COUNCIL OF MINNESOTA &
 NORTH DAKOTA (LAKE AREA FENCE)
  299
ﬁif it is made for an unl
awful secondary reason.ﬂ  
Sheet Metal 
Workers Local 80 (Limbach Co.
), 305 NLRB 312, 315 (1991), 
enfd. in part 989 F.2d 515 (D.C. Cir. 1993). 
The Acting General Counsel argues that the evidence here 
establishes that Century is the 
primary employer with whom the 
Union has a labor dispute, that 
Lake Area is the secondary, and 
that the only dispute the Union maintains with Lake Area is that 
it does, or wants to do, business w
ith Century.  Further, counsel 
for the Acting General Counsel posits that the Union™s refusal 
to enter into an 8(f) relationship with Lake area is exactly the 
type of secondary pressure already found by the Board to be 
coercive and in violation of Section 8(b)(4)(ii)(B) in 
Limbach, supra.  Finally, the Acting General Counsel argues that the 
appropriate remedy herein would be an order requiring the 
Respondent to sign an 8(f) co
llective-bargaining agreement 
with Lake Area, albeit a positi
on apparently contrary to the 
Board™s remedy holding in 
Limbach.
 The Respondent, in its brief, maintains that the evidence 
does not demonstrate secondary in
tent because ﬁthe Union had 
and continues to have 
lawful reasons for declining to enter into 
an agreement with Lake Area Fence.ﬂ  The Respondent further 
argues that 8(f) agreements are voluntary and ﬁas there is no 
bargaining duty outside the term 
of a Section 8(f) agreement, 
the Union . . . at no time owed 
any bargaining duty to Lake 
Area Fence.ﬂ 
Finally, the Respondent argues
 that, unlike the facts in 
Limbach where the union applied serious economic coercion by 
repudiating an existing 8(f) bargaining relationship and dis-
claiming interest in representing the employer™s employees, 
here, where there was no previous collective-bargaining agree-
ment, there is ﬁno evidence that the Union™s decision not to 
form a new bargaining relationship and enter in a new Section 
8(f) agreement with Lake Area 
would drive Lake Area out of 
business.ﬂ  As to remedy, the 
Respondent argues that ﬁThe 
Board™s decision in 
Limbach explicitly precludes any remedy 
requiring the Union to bargain with
 Lake Area or restricting the 
Union™s decision whether or not to enter into an agreement with 
Lake Area.ﬂ 
I, first, conclude, in agreement with the Acting General 
Counsel™s argument, that the Un
ion™s primary dispute is with 
Century, not Lake Area.  In this regard, I have found that one of 
the Union™s signatory contractors expressed to a representative 
of the Union that it would be of benefit to it if competitor Cen-
tury became signatory to the Agreement, that the Union has 
solicited Century to become signatory to the contract, that Cen-
tury has spurned the Union™s contractual entreaties, and that the 
Union has expressed resultant hostility. 
I further find the credited testimony of Mid-America owner 
Steven Hurt to be persuasive on 
this issue.  Hurt testified that 
he communicated to the Union his desire for Mid-America to 
sign an 8(f) agreement, that Union Business Representative 
Buck thereupon asked him who Mid-America would be con-
tracting with, and that upon Hurt responding ﬁCentury,ﬂ Buck 
told Hurt that because Century wouldn™t sign a contract with 
the Union, the Union wouldn™t allow Mid-America to sign the 
contract.  Hurt, not a party to this case, nor with a direct vested 
interest as Mid-America is a current signatory to the Agree-
ment, thus testified to an expe
rience with the Union remarkably 
similar to that testified to by 
Roush, the owner of Lake Area.  
The import of their testimony is that in neither case did the 
Union express any inclination not to sign the fencing contrac-
tors to collective-bargaining agreements until the Union dis-
covered that Mid-America, in Hurt™s case, and Lake Area, in 
Roush™s case, planned to 
subcontract for Century.
42 Further, based on the credited testimony, I find that Brady™s 
testimony as to the asserted reason(s) for the Union™s refusal to 
allow Lake Area to become a signatory contractor to be pre-
textual.  In this regard, I have found that, in fact, and contrary 
to Brady™s testimony, Roush did not inform Brady that Lake 
Area would contract with Keller,
 but instead truthfully in-
formed union organizer, McGowa
n, that Lake Area would be 
contracting with Century.
43  Thus, Brady™s testimony that he 
decided not to allow Lake Area to become signatory to a con-
tract with the Union because Roush lied to him about whom 
Lake Area intended to contract with, is simply a pretext, and 
the record demonstrates that the real reason was Roush™s stated 
intention to do business with Ce
ntury, with whom the Union 
had an ongoing labor dispute.
44 I, thus, conclude that an objec
tive of the Union™s action in re-
jecting Lake Area™s request to become signatory to the Agree-
ment, was to require Lake Area to cease doing business with 
Century, and reject the Union™s argument that it acted because 
Roush lied to Brady as to whom 
Lake Area planned to contract 
with.45  However, even if I had reached the conclusion that, in 
                                                           
42 There is no evidence that the relationships between Century and 
Lake Area or Century and Mid-America are anything other then arms-
length.  There is no contention to the contrary. 
43 As McGowan so testified.  Mc
Gowan further testified that he 
passed this information on to his superior at the Union. 
44 The Respondent argues in its counsel™s brief, that even if Roush 
didn™t lie to Brady about what company it planned to subcontract with, 
Roush lied to Brady as to the reasons
 she did not fill out portions of the 
Union™s New Contractor Processing 
Form.  Here, the Respondent ar-
gues that either on April 23 or 26, Roush told Brady that she didn™t 

complete the form because she hadn™t 
bid on or been awarded jobs, but 
that Century and Lake Area had cont
racted for the Globe College work 
on April 21.  But Brady testified that 
he decided not to allow Lake Area 
to become signatory because Roush 
wasn™t truthful as to allegedly 
telling Brady that Lake Area was contracting with Keller.  But even 
here, Roush credibly testified that
 she told McGowan on April 22 that 
Lake Area had an opportunity to start working on a job for Century on 
April 26, and McGowan confirmed such
 conversations with Roush, but 
placed it on April 26.  Once again, 
it makes no logical sense that Roush 
was forthcoming with Union Offici
al McGowan, but not with Union 
Official Brady.  Finally, Roush f
illed out and faxed the form to the 
Union on April 20, 1 day before Lake Area™s contract with Century.  

Thus, at the time she filled out the 
form, there is no evidence that Lake 
Area had any work or contracts for work. 
45 I, likewise, reject any argument that the Union ultimately refused 
to sign a contract with Lake Area 
because Roush did not provide re-
quested information to the Union. 
 In this respect, Brady explicitly 
testified that he decided the Union 
would not sign a contract with Lake 
Area because Roush lied to him about which company Lake Area 
planned to do business with.  Second, the weight of the evidence 
demonstrates that the Union ultimately rejected Lake Area only after 

Roush informed the Union that Lake Area planned to work with Centu-
ry.  Finally, despite Roush™s repeat
ed attempts to ascertain from union 
officials whether she needed to subm
it further information, the Union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  300 
fact, the Union had established that a reason for its action was 
as testified to by Brady, this w
ould not change my findings that 
it also acted in order to force Lake Area to cease doing business 
with Century.  Such motivatio
n has been amply demonstrated 
by the credited testimony of various witnesses, as set forth 
above. Under these circumstances, th
e Acting General Counsel has 
established that the Union has engaged in secondary boycott 
activities.  ﬁIt is sufficient to establish a violation of Section 
8(b)(4)(B) that an objective of the union™s secondary action, 
although not necessarily the only objective
, is to force the sec-
ondary employer to cease doing 
business with the primary par-
ty.ﬂ  (Emphasis contained in the original.)  
Carpet, Linoleum, 
Soft Tile & Resilient Floor Covering Layers, Local Union No. 
419, AFLŒCIO v. NLRB
, 467 F.2d 392 fn. 13 (D.C. Cir. 1972), 
citing Electrical Workers v. NLRB,
 341 U.S. 694, 700 (1951), 
and NLRB v. Denver Building & 
Construction Trades Council, 341 U.S. 675, 689 (1951).  Such an objective has been amply 
demonstrated here. 
Having concluded that the Re
spondent™s actions against 
Lake Area were directed at in
fluencing its relationship with 
Century and therefore constitute
d secondary activity, the ques-
tion becomes whether these seconda
ry actions viol
ated Section 
8(b)(4)(ii)(B) of the Act.  Counsel for the General Counsel 
contends that the controlling law is set forth by the Board in 
Limbach, which, he argues, is analogous on its facts to the in-
stant case.  The Respondent™s counsel maintains that the Board 
in Limbach dealt with circumstances in which the union and 
secondary employer had an ongoi
ng 8(f) relationship, and that 
the union refused to renew the re
lationship at the contract™s end 
by disclaiming interest in con
tinuing to represent the secondary 
employer™s employees.  The Res
pondent argues that because in 
the instant case there never was 
an 8(f) relationship between the 
Union and Lake Area, the Union™s decision not to enter into a 
new 8(f) relationship with Lake
 Area was not economically 
coercive because there is no evidence that said action ﬁwould 

drive Lake Area out of busines
s or deny Lake Area any em-
ployees it had been previously using.ﬂ
46 In Limbach, the General Counsel alleged that by disclaiming 
interest in representing the em
ployer™s employees and repudiat-
ing the 8(f) bargaining relationship upon expiration of the 8(f) 
collective-bargaining agreement, the union(s) coerced and re-
strained the employer by ﬁdepriving it of its source of sheet 
metal workers, thereby, in effect, driving it out of business. . . .ﬂ 
supra at 314.  In the instant ca
se,  the Acting General Counsel 
alleges, in essence, that the Union refused to enter into an 8(f) 
relationship with the neutral empl
oyer, Lake Area, in order to 
force Lake Area to discontinue doing business with Century, 
thereby coercing and restraining Lake Area by, in effect, pre-
cluding its ability to perfo
rm work on union jobsites. 
The Respondent™s argument that 
Limbach is factually 
inanalogous to the instant case 
is inviting, but unpersuasive.  
Indeed, the facts are different in that 
Limbach involved a previ-
ously ongoing 8(f) relationship unlike the instant case where 
                                                                                             
displayed little interest in communica
ting to her whatever information 
was lacking. 46 Respondent counsel™s brief. 
the Union refused Lake Area™s request for an initial 8(f) con-
tract.  But the practical effects of the unions™ actions in the two 
cases are the same and the results are economically coercive.  
That is that the secondary employers in both cases, neither with 
the power to influence the labor relations of the primary em-
ployer with whom the unions had 
disputes, were effectively put 
out of business or had their bus
inesses economically impacted 
by the actions of the unions.  The fact that in 
Limbach an ongo-
ing enterprise was affected or th
at here it was a fledgling enter-
prise, doesn™t negate or change the fact of economic impact. 
In John Deklewa & Sons
, 282 NLRB 1375, 1386 (1987), 
enfd. sub nom. Iron Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Cir 1988), cert. denied 488 U.S. 889 (1988), the Board held 
that on the expiration of an 8(f) contract, either party may law-
fully repudiate the bargaining re
lationship and ﬁa union without 
a collective-bargaining agreement may lawfully disclaim inter-
est in representing a group of empl
oyees.ﬂ  An 8(f) contract is, 
thus, a voluntary undertaking between agreeing parties. 
But here, the evidence demonstrates that the Union™s intent 
in declining to allow Lake Area to become signatory to the 
Agreement was to force Century to become a signatory contrac-
tor by depriving it of subcontractors to work on union jobsites 
unless it agreed to a collective-bargaining agreement with the 
Union.  It is inherent that in
 this method of persuading Century 
to become a union contractor, pre
ssure must first be applied to 
neutral secondary employers such as Lake Area, employers 
without the ability to influence the labor relations of Century.  
As the Board said in 
Limbach, it is this s
econdary objectŠto 
enmesh Lake Area in the Union™s dispute with Century, with 
the aim of compelling the latter to become a signatory to a con-
tract with the UnionŠthat renders the Union™s otherwise legal 
refusal to enter into an 8(f) relationship with Lake Area, unlaw-
ful.  
Limbach, supra at 315.  And it is exactly such neutral sec-
ondary employers as Lake Area
 that Congress, by enacting 
Section 8(b)(4)(B), intended to shield from secondary pressure, 
such as that imposed by the Uni
on herein.  Accordingly, I find 
that the Respondent has violated
 Section 8(b)(4)(ii)(B) of the 
Act, as alleged in the complaint. 
CONCLUSIONS OF 
LAW 1.  Century Fence Company has been at all material times an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  Lake Area Fence, Inc. has been at all material times an 
employer engaged in the build
ing and construction industry. 
3.  The Respondent, Laborers Di
strict Council of Minnesota 
and North Dakota has been at al
l material times a labor organi-
zation within the meaning of Section 2(5) of the Act. 
4.  The Respondent has been at 
all material times engaged in 
a labor dispute with Century Fence Company. 
5.  The Respondent has not been engaged in a labor dispute 
with Lake Area Fence, Inc., at any material times. 
6.  The Respondent, by refusing to enter into an 8(f) collec-
tive-bargaining agreement with Lake Area Fence, Inc., in order 
to force or require Lake Area Fence Inc., to cease doing busi-
ness with Century Fence Company, has been threatening, co-
ercing, or restraining any person engaged in commerce or in an 
industry affecting commerce, with an object thereof of forcing 
 LABORERS DISTRICT COUNCIL OF MINNESOTA &
 NORTH DAKOTA (LAKE AREA FENCE)
  301
or requiring any person to cease doing business with any other 
person, in violation of Section 8(b)(4)(ii)(B) of the Act. 
7. The unfair labor practice 
found above affects commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
THE REMEDY At the hearing herein, counsel for the Acting General Coun-
sel amended the complaint ﬁto seek a special remedyŠthat 
Respondent be required to sign 
its Highway and Heavy Agree-
ment with Lake Area Fence.ﬂ
47  In support of his position, 
counsel for the Acting General Counsel points to Supreme 
Court decisions in which the Court has stated that ﬁSection 
10(c) . . . charges the Board with the task of devising remediesﬂ 
and that the Board™s remedial po
wer is ﬁa broad discretionary 
one, subject to limite
d judicial review.ﬂ
48  Counsel for the Gen-
eral Counsel posits on brief, that 
since the parties here asserted-
ly reached agreement on a contract,
49 and the contract would 
have been signed but for the Respondent™s unfair labor practice, 
the Board should exercise its re
medial authority to order the 
Respondent to sign the contract.  The Respondent maintains 
that the parties never reached agreement on the terms of a con-
tract, and that the Board™s holding as to remedy in 
Limbach, where it refused to either issue a bargaining order or order the 
union to sign the contract, is fully applicable here. 
In Limbach, the Board found that the respondent union there-
in violated Section 8(b)(4)(ii)(B)
50 when it disclaimed interest 
in representing the employer™s employees, with a secondary 
objective.  In addition, in 
Limbach, the Union entered into a 
new collective-bargaining agreement with the employer associ-
ation, which contract, by its terms, did not include the employ-
er.  But still, the Board explicitly declined to provide an affirm-
ative remedy, and held as follows:  ﬁHowever, we shall decline 
the General Counsel™s invitation
 to require the Respondents to 
bargain with the Employer and to include the Employer in the 
terms of the new collective-bargaining agreement.ﬂ  Supra at 
316. In so holding, the Board explai
ned its reasoning as follows:  
ﬁIn our view, to issue an affirmative bargaining order would 
violate the principle laid down in 
Deklewa,51 that an 8(f) union 
has no further bargaining obligation after the expiration of the 
contract; while requiring the 
Respondents [unions] to imple-
ment contractual terms that they 
have not agreed to (vis-à-vis 
the Employer) is a remedy precluded by the Supreme Court™s 
holding in H. K. Porter Co. v. NLRB
, 397 U.S. 99 (1970).  I 
agree with the Respondent™s argument that the Board™s reason-
ing as to remedy in Limbach is 
applicable here, and that while 
the circumstances of the two case
s have some differences, they 
are largely analogous for purposes of remedy. 
                                                           
47 From counsel for the Acting General Counsel™s brief. 
48 Citing 
Fiberboard Paper Products Corp. v. NLRB
, 379 U.S. 203, 
216 (1964), which, in turn, cites 
NLRB v. Seven-Up Bottling Co
., 344 
U.S. 346 (1980). 
49 The Highway and Heavy Agreement. 
50 In 
Limbach, the complaint alleged, and 
the Board concluded, that 
the respondent union also violated Sec. 8(b)(4)(i)(B), a circumstance 
not present in the instant case. 
51 Supra. 
In both 
Limbach and here, the unions negotiated master con-
tracts with multiemployer associations, with the negotiations 
taking place between the unions and the associations, and with 
the agreed-to terms applying to all of the employer-members.  
In Limbach, the union and the association eventually reached 
agreement, and all employer members of the association were 
subject to the contract™s terms,
 but because the union had ille-
gally repudiated its relationship 
with the employer, the employ-
er was excluded from the agreement.  In the instant case, I 
found, as pled in the complaint,
52 that the Union illegally re-
fused to enter a contract with Lake Area.  In neither case did 
negotiations as to terms containe
d in the contract take place 
between the union and individual employers. 
Thus, the argument made here
 by counsel for the General 
Counsel, that the contract™s term
s were already agreed to (be-
tween the association and the Union) and that the only missing 
ingredient for a contract was 
the Union™s representative™s sig-
nature, is equally applicable to the circumstances in 
Limbach, where the Board could have, but did not, order the union to sign 
a contract, the terms of which it had already agreed to with the 
association.  Yet, the Board found such argument there unavail-
ing despite the General Counsel™s invitation for the Board to 
order the union to bargain with the employer and to include the 
employer in the terms of the collective-bargaining agreement. 
The Board declined the Genera
l Counsel™s invitation despite 
Limbach being an, arguably, more likely case than the instant 
one for the imposition of such a remedy in that the parties there 
had a prior collective-bargaining agreement and prior collec-
tive-bargaining relationship, and 
the employer had an existing 
work force that had been covered by the prior agreement.  Here, 
the Union and Lake Area had no 
prior relationships, not even 
under Section 8(f), and Lake Area was a start up company with 
no prior employees.  I, thus, conc
lude that while the Union has 
violated Section 8(b)(4)(ii)(B) in a manner analogous to that 
found by the Board in 
Limbach, it would be inappropriate to 
issue a bargaining order, as the Board concluded in 
Limbach, and requiring the Respondent to 
implement contractual terms 
that it has not agreed to (vis-à-vis Lake Area) is a remedy pre-
cluded in 
H. K. Porter v. NLRB
, supra. I note that counsel for the Acting General Counsel argues, on 
brief, that, unlike the circumstances in 
Limbach, the Union and 
Lake Area ﬁhad reached the te
rms of a collective bargaining 
agreement prior to Respondent™s unlawful refusal to sign it        
. . . .ﬂ  Yet, the reality of both cases is that the contracts were 
negotiated between associations 
and the union, with the same 
terms applying to all covered employers.  In 
Limbach there 
was, as noted by the Board, 
a contract the union had already 
agreed to (between the association and the union), which the 
Board could have ordered the union to apply to Limbach, if it 
had so chosen.
53  But, as noted, it declined to so order because 
of the principles set forth in 
H. K. Porter v. NLRB
, supra.  I can 
                                                           
52 From the complaint:  ﬁAt all material times, and particularly since 
about April 22, 2010, Respondent has 
failed and refused to enter into a 
collective-bargaining agreement with Lake Area under Section 8(f) of 

the Act.ﬂ 
53 ﬁ. . . terms of the new collective-
bargaining agreement entered into  
by Local 80 and SMACNA effective June 1, 1988.ﬂ  Supra at 316. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  302 
see no rational basis upon which to differentiate the instant 
circumstances from those considered by the Board in 
Limbach.
 Counsel for the Acting General Counsel cites the Board™s 
decision in Ryan Heating
, 297 NLRB 619, 620 (1990), en-
forcement denied 942 F.2d 1287 (8th Cir. 1991), where the 
Board ordered an employer to si
gn an agreed to 8(f) collective-
bargaining agreement with the union, for the proposition that 
such an order would be appropriate
 in the instant 8(f) case.  But 
I find such argument unpersuasive because the facts are inanal-
ogous.  In 
Ryan, the Board concluded that the evidence demon-
strated that the employer had given verbal assent to the entire 
contract and had agreed to sign it.  In the instant case, while the 
Union™s representatives had pres
ented the terms of the form 
contract to Lake Area, the evidence is such that the Union, 
instead of agreeing to the contract, declined to agree to it, albeit 
for illegal reasons.  Indeed, this 
is the explicit theory of viola-
tion alleged in the Acting Genera
l Counsel™s complaint.  In 
Ryan, the Board ordered the employer to sign the contract be-
cause it had agreed to the contract and had agreed to sign it.  On 
the other hand, here, as in 
Limbach,
 the unions, while agreeing 
to the terms of the form contra
ct, had not agreed to sign the 
contract vis-à-vis the involved employer.  Accordingly, I de-
cline to recommend imposition of
 the affirmative order sought 
by the Acting General Counsel, and instead recommend a 
standard cease-and-desist order. 
[Recommended Order omitted from publication.] 
 